01/05/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0584



                             No. DA 20-0584

CITY OF BILLINGS,

           Plaintiff and Appellee,

     v.

DANIEL WAYNE BRUSARD,

           Defendant and Appellant.

                                 ORDER

     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing therefore,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including February 11, 2022, within which to prepare,

file, and serve his opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                         ORDER
                                                                   January  5 2022